DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-6, 9, 11-13, 16-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11, 240,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated in every aspect by the claims of the patents. The analysis is as follows and is similar for independent claims not specifically shown below:
Instant Application 
17/567858
US Patent 
11240555
1. A method for providing over-the-air (OTA) content from a media system to electronic devices, comprising: 














receiving a user selection of the OTA content from one of the electronic devices, 


wherein the user selection includes an indication that the particular OTA content is OTA content; 

receiving electronic signals containing the OTA content broadcast by a first system external to the media system using an antenna, in response to receiving the user selection of the OTA content; 





transmitting the OTA content to said one of the electronic devices for playback on a screen of said one of the electronic devices; 

receiving a second user selection of non-OTA content from said one of the electronic devices; 

determining whether to synchronize audio and video of the non-OTA content in a buffer of the media system based on whether the second user selection indicates that the non-OTA content is for future on-demand viewing; 

in response to determining that the second user selection indicates that the non-OTA content is for immediate viewing, storing the non-OTA content in the buffer to synchronize the audio and video; and 

transmitting the synchronized audio and video of the non-OTA content to said one of the electronic devices.
1. A method for providing over-the-air (OTA) content from a media system to electronic devices, comprising: 

automatically providing program listings of the OTA content to the electronic devices, wherein the program listings of the OTA content are displayed in user interfaces of the electronic devices, and 
wherein the OTA content is modulated and upconverted in electronic signals that are wirelessly broadcast by a first system external to the media system, and 
non-OTA content is streamed over the Internet by a second system external to the media system; 
receiving a user selection of particular OTA content from one of the electronic devices from the program listings of the OTA content, 

wherein the user selection includes an indication that the particular OTA content is OTA content; 

receiving the electronic signals containing the OTA content broadcast by the first system external to the media system using an antenna, in response to receiving the user selection of the particular OTA content; 

processing, using a tuner, the received electronic signals to extract the particular OTA content therefrom; 

transmitting the extracted OTA content to said one of the electronic devices for playback on a screen of said one of the electronic devices; 
receiving a second user selection of particular non-OTA content from said one of the electronic devices; 

determining whether to synchronize audio and video of the non-OTA content in a buffer of the media system based on whether the second user selection indicates that the non-OTA content is for future on-demand viewing; 

in response to determining that the second user selection indicates that the non-OTA content is for immediate viewing, storing the non-OTA content in the buffer to synchronize the audio and video; and 

transmitting the synchronized audio and video of the non-OTA content to said one of the electronic devices.


Allowable Subject Matter

Claims 24-28 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: US20060159109 to Lamkin, US20070130003 to Davis, US20140059614 to Shoykher, US9405710 to Lau, US20120278837 to Curtis, and US5784683 to Sistanizadeh.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421